                     Case 1:21-cv-01746-JGK Document 29 Filed 06/21/21 Page 1 of 2

                                 KASOWITZ BENSON TORRES                            LLP
                                                   1633 BROADWAY                                 ATLANTA
                                                                                                HOUSTON
     GAVIN D. SCHRYVER                        NEW YORK, NEW YORK 10019                        LOS ANGELES
DIRECT DIAL: (212) 506-1891                                                                       MIAMI
DIRECT FAX: (212) 835-5291
                                                    (212) 506-1700
                                                                                                 NEWARK
 GSCHRYVER@KASOWITZ.COM                                                                      SAN FRANCISCO
                                                  FAX: (212) 506-1800
                                                                                             SILICON VALLEY
                                                                                             WASHINGTON DC




                                                                        June 21, 2021



         VIA ECF

         The Honorable John G. Koeltl
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl Street
         New York, New York 10007-1312

                  Re:         Roche Cyrulnik Freedman LLP v. Cyrulnik, Case No. 1:21-cv-01746 (JGK)

         Dear Judge Koeltl:

                 We represent defendant Jason Cyrulnik and write to respond briefly to the letter filed by
         plaintiff Roche Cyrulnik Freedman LLP (“RCF”) on June 16, 2021 (Dkt. No. 28). Although we
         do not object to RCF’s request for an order temporarily sealing Cyrulnik’s motion to dismiss (Dkt.
         Nos. 23, 26) until RCF has an opportunity to file a motion to seal – indeed, that is the exact relief
         we sought in the letter we filed on June 11, 2021 (Dkt. No. 22) – we feel compelled to correct
         certain misstatements in RCF’s letter.

                 First, RCF states that Cyrulnik “refused” to agree to RCF’s request to seal portions of the
         record in the Florida action. That is false. In response to the request of RCF and its co-defendants
         in the Florida action to seal large portions of the pleading, Cyrulnik specifically agreed that he
         would not oppose the sealing of certain portions of the record, and asked RCF for information
         necessary to show there was a valid legal basis for sealing other portions in compliance with that
         court’s rules. RCF never bothered to provide that information.

                  Second, while RCF purports to ground its request in some unidentified ethical obligation
         to seal references to the fact of the firm’s representation, RCF’s actions indicate otherwise. In the
         order that RCF attaches to its letter, the Florida court directed RCF to meet and confer with
         Cyrulnik to determine which portion of the record should be redacted. During a telephone call on
         May 3, 2021, Cyrulnik requested that RCF provide proposed revised redactions in light of the
         Florida court’s order; seven weeks have passed since Cyrulnik made that request (and more than
         eight weeks have passed since the Florida court entered its order), and RCF still has not provided
         proposed redactions, or taken any other steps to seal the record. As a result, the portions of the
         record that RCF claims are confidential remain unsealed on the public docket in the Florida action
          Case 1:21-cv-01746-JGK Document 29 Filed 06/21/21 Page 2 of 2

KASOWITZ BENSON TORRES                                 LLP
Hon. John G. Koeltl
June 21, 2021
Page 2


– confirming that (consistent with its improper actions addressed in detail in the Florida action)
RCF sought sealing in that case (and seeks sealing here) simply as a means to malign Cyrulnik’s
professional reputation, and not to protect any information that it actually believes is confidential.

       We are available should the Court have any questions about this matter.

                                                      Respectfully,

                                                      /s/ Gavin D. Schryver

                                                      Gavin D. Schryver

cc:    Counsel of Record (via ECF)
